FILED
                             NOT FOR PUBLICATION                             MAR 08 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



AVETIS BAGHRAMYAN,                                No. 08-72296

               Petitioner,                        Agency No. A098-442-049

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Avetis Baghramyan, a native of Iran and citizen of Armenia, petitions for

review of the Board of Immigration Appeals’ order denying his motion to reopen

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition

for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief Baghramyan fails to address, and therefore has waived

any challenge to, the BIA’s determination that his motion to reopen was both time-

and number-barred, and that he failed to establish the due diligence necessary for

tolling of those bars. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues that are not raised and argued in a party’s opening brief are

waived); Bazuaye v. INS, 79 F.3d 118, 120 (9th Cir. 1996) (“Issues raised for the

first time in the reply brief are waived.”).

      As the timeliness issue is dispositive, we need not reach Baghramyan’s other

contentions.

      PETITION FOR REVIEW DENIED.




                                               2                               08-72296